


Exhibit 10(d)

LOAN AGREEMENT
(and Promissory Note)

        This Agreement dated as of November 10, 2004 is between Bank of America,
N.A. (the "Bank") and each of the following corporations:

 
  Corporation Name

--------------------------------------------------------------------------------

  Federal Identification #

--------------------------------------------------------------------------------

a.   Video Display Corporation, a Georgia corporation   58-1217564 b.   Lexel
Imaging Systems, Inc., a Delaware corporation   95-2557445 c.   Z-Axis, Inc., a
Georgia corporation   16-1359534 d.   Teltron Technologies, Inc., a Georgia
corporation   58-2314425 e.   Aydin Displays, Inc., a Georgia corporation  
58-2424003 f.   Mengel Industries, Inc., a Pennsylvania corporation   23-2293698
g.   XKD Corporation, a California corporation   77-0403964

(collectively, the "Borrower").

        1.    LINE OF CREDIT AMOUNT AND TERMS    

        1.1    Line of Credit Amount.    

(a)During the availability period described below, the Bank will provide a line
of credit to the Borrower (the "Loan"). The amount of the line of credit is
Twenty Seven Million Five Hundred Thousand and NO/100 Dollars ($27,500,000.00)
(the "Loan Amount").

(b)This is a revolving line of credit. During the availability period, the
Borrower may repay principal amounts and reborrow them.

(c)The purpose of the Loan is to finance working capital and acquisitions, and
to refinance existing term debt owed by Borrower. As a condition precedent to
the Bank's obligation to fund draws under the Loan for acquisitions, Borrower
shall demonstrate to the Bank's satisfaction prior to each acquisition draw that
the acquisition shall be accretive, that there exists no event of default at the
time of the acquisition and that the acquisition will not result in an event of
default.

        1.2    Availability Period.    The line of credit is available between
the date of this Agreement and November 10, 2006, or such earlier date as the
availability may terminate as provided in this Agreement (the "Maturity Date").

        1.3    Repayment Terms.    

(a)The Borrower will pay interest on December 10, 2004 and then on the same day
of each month thereafter until payment in full of any principal outstanding
under this Loan.

(b)The Borrower will repay in full any principal, interest or other charges
outstanding under this Loan no later than the Maturity Date.

        1.4    Interest Rate.    

(a)The interest rate is a rate per year equal to the Telerate LIBOR Daily
Floating Rate plus the Applicable Margin (as herein after defined in
subparagraph (c)).

(b)The Telerate LIBOR Daily Floating Rate is a fluctuating rate of interest
equal to the average per annum interest rate (rounded upwards to the nearest
1/100 of one percent) at which U.S. dollar deposits would be offered for one
month by major banks in the London inter-bank market, as shown on Telerate Page
3750 (or any successor page) as determined for each banking day at approximately
11:00 a.m. London time two (2) London Banking Days prior to the date in
question, as adjusted from time to time in the Bank's sole discretion for
reserve requirements, deposit insurance assessment rates and other regulatory
costs. If such rate does not appear on Telerate Page 3750 (or any successor
page), the rate will be determined by such

--------------------------------------------------------------------------------



alternate method as reasonably selected by the Bank. A "London Banking Day" is a
day on which the Bank's London Banking Center is open for business and dealing
in offshore dollars. Interest will accrue on any non-banking day at the rate in
effect on the immediately preceding banking day.

(c)Applicable Margin will be a function of Borrower's rolling four (4) quarter
Senior Funded Debt to EBITDA ratio as defined hereunder. The calculation and any
change in the Applicable Margin shall take place on the first day of the month
immediately following receipt of financial information for the preceding fiscal
quarter. The Applicable Margins are as follows:


Senior Funded Debt to EBITDA Ratio


--------------------------------------------------------------------------------

  Applicable Margin

--------------------------------------------------------------------------------

Less than or equal to 1.25   125 basis points Greater than 1.25, but less than
or equal to 2.25   150 basis points Greater than 2.25, but less than or equal to
3.25   175 basis points Greater than 3.25   Default Rate

"Senior Funded Debt" means all outstanding liabilities for borrowed money and
other interest-bearing liabilities, including current and long-term debt, minus
the non-current portion of Subordinated Liabilities.

"EBITDA" means net income, minus income or plus loss from discontinued
operations and extraordinary items, plus income taxes, plus interest expense,
plus depreciation, depletion and amortization.

"Subordinated Liabilities" means liabilities subordinated to Borrower's
obligations to Bank in a manner acceptable to Bank in its sole discretion.

This ratio will be calculated at the end of each reporting period for which Bank
requires financial statements from Borrower, using the results of the twelve
(12) month period ending with that reporting period.

        2.    FEES AND EXPENSES    

        2.1    Fees.    

(a)Due Diligence Fee.    The Borrower agrees to pay a due diligence fee in the
amount of Thirty Four Thousand Three Hundred Seventy Five and No/100 Dollars
($34,375.00). This fee has been paid by Borrower and fully earned by Bank.

(b)Waiver Fee.    If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank's option, pay the Bank a
fee for each waiver or amendment in an amount advised by the Bank at the time
the Borrower requests the waiver or amendment. Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrower. The Bank may impose additional requirements as a condition to
any waiver or amendment.

(c)Late Fee.    To the extent permitted by law, the Borrower agrees to pay a
late fee in an amount not to exceed four percent (4%) of any payment that is
more than fifteen (15) days late. The imposition and payment of a late fee shall
not constitute a waiver of the Bank's rights with respect to the default.

(d)Unused Fee.    The Borrower agrees to pay a fee on any difference between the
Loan Amount and the amount of credit it actually uses, determined by the average
of the daily amount of credit outstanding during the specified period. The fee
will be calculated at 0.125% per year. This fee is due on February 10, 2005, and
on the same day of each following quarter until the expiration of the
availability period.

--------------------------------------------------------------------------------





        2.2    Expenses.    The Borrower agrees to immediately repay the Bank
for expenses that include, but are not limited to, filing, recording and search
fees, appraisal fees, title report fees, and documentation fees.

        2.3    Reimbursement Costs.    

(a)The Borrower agrees to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement. Expenses include, but are not limited to, reasonable attorneys' fees,
including any allocated costs of the Bank's in-house counsel to the extent
permitted by applicable law.

(b)The Borrower agrees to reimburse the Bank for the cost of periodic field
examinations of the Borrower's books, records and collateral, and appraisals of
the collateral, at such intervals as the Bank may reasonably require. The
actions described in this paragraph may be performed by employees of the Bank or
by independent appraisers.

        3.    COLLATERAL    

        3.1    Personal Property.    The personal property listed below now
owned or owned in the future by any and all of the Borrowers. The collateral is
further defined in security agreement(s) executed by the owners of the
collateral. In addition, personal property collateral owned by the Borrower
securing facilities under this Agreement may also secure other present and
future obligations of the Borrower to the Bank (excluding any consumer credit
covered by the federal Truth in Lending law, unless the Borrower has otherwise
agreed in writing or received written notice thereof). Personal property
collateral securing any other present or future obligations of the Borrower to
the Bank may also secure facilities under this Agreement.

(a)Equipment, machinery and trade fixtures owned by Borrower.

(b)Inventory owned by Borrower

(c)Account Receivables owned by Borrower

        3.2    Cross-Collateralization.    Borrower acknowledges that all
collateral previously pledged by Borrower to Lender and all collateral presently
pledged by Borrower to Lender shall also be security for each and every Loan
made by Lender to Borrower.

        3.3    Cross-Default.    Borrower hereby acknowledges that the following
events shall each constitute a Default under any and all loan documents provided
by Borrower to Lender.

(a)should Borrower fail to pay any amount owing to Lender under any note or
other evidence of indebtedness, when and as the same shall become due and
payable on any note given by Borrower to Lender.

(b)should any event occur under any instrument, deed, assignment or agreement
given or made by Borrower to or with Lender, which would constitute an event of
default under such instrument, deed, assignment or agreement or otherwise
authorize the acceleration of any debt owed by Borrower to Lender.

        4.    DISBURSEMENTS, PAYMENTS AND COSTS    

        4.1    Disbursements and Payments.    

(a)Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds by direct debit to a deposit account as specified below or, for
payments not required to be made by direct debit, by mail to the address shown
on the Borrower's statement or at one of the Bank's banking centers in the
United States.

(b)Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.

--------------------------------------------------------------------------------





        4.2    Telephone and Telefax Authorization.    

(a)The Bank may honor telephone or telefax instructions for advances or
repayments given, or purported to be given, by any one of the individuals
authorized to sign loan agreements on behalf of the Borrower, or any other
individual designated by any one of such authorized signers.

(b)Advances will be deposited in account number 003282515917 owned by the
Borrower, or such other of the Borrower's accounts with the Bank as designated
in writing by the Borrower.

(c)The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any individual authorized
by the Borrower to give such instructions. This paragraph will survive this
Agreement's termination, and will benefit the Bank and its officers, employees,
and agents.

        4.3    Direct Debit (Pre-Billing).    

(a)The Borrower agrees that the Bank will debit deposit account number
003282515917 owned by the Borrower, or such other of the Borrower's accounts
with the Bank as designated in writing by the Borrower (the "Designated
Account") on the date each payment of principal and interest and any fees from
the Borrower becomes due (the "Due Date").

(b)Prior to each Due Date, the Bank will mail to the Borrower a statement of the
amounts that will be due on that Due Date (the "Billed Amount"). The bill will
be mailed a specified number of calendar days prior to the Due Date, which
number of days will be mutually agreed from time to time by the Bank and the
Borrower. The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate.

(c)The Bank will debit the Designated Account for the Billed Amount, regardless
of the actual amount due on that date (the "Accrued Amount"). If the Billed
Amount debited to the Designated Account differs from the Accrued Amount, the
discrepancy will be treated as follows:

(i)If the Billed Amount is less than the Accrued Amount, the Billed Amount for
the following Due Date will be increased by the amount of the discrepancy. The
Borrower will not be in default by reason of any such discrepancy.

(ii)If the Billed Amount is more than the Accrued Amount, the Billed Amount for
the following Due Date will be decreased by the amount of the discrepancy.

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.

(d)The Borrower will maintain sufficient funds in the Designated Account to
cover each debit. If there are insufficient funds in the Designated Account on
the date the Bank enters any debit authorized by this Agreement, the Bank may
reverse the debit.

(e)If the Borrower terminates this arrangement, then the principal amount
outstanding under this Agreement will at the option of the Bank bear interest at
a rate per annum which is 0.5 percentage point(s) higher than the rate of
interest otherwise provided under this Agreement.

        4.4    Banking Days.    Unless otherwise provided in this Agreement, a
banking day is a day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close, or are in fact closed, in the state
where the Bank's lending office is located, and, if such day relates to amounts
bearing interest at an offshore rate (if any), means any such day on which
dealings in dollar deposits are conducted among banks in the offshore dollar
interbank market. All payments and disbursements

--------------------------------------------------------------------------------




which would be due on a day which is not a banking day will be due on the next
banking day. All payments received on a day which is not a banking day will be
applied to the credit on the next banking day.

        4.5    Interest Calculation.    Except as otherwise stated in this
Agreement, all interest and fees, if any, will be computed on the basis of a
360-day year and the actual number of days elapsed. This results in more
interest or a higher fee than if a 365-day year is used. Installments of
principal which are not paid when due under this Agreement shall continue to
bear interest until paid.

        4.6    Default Rate.    Upon the occurrence of any default under this
Agreement, all amounts outstanding under this Agreement, including any interest,
fees, or costs which are not paid when due, will at the option of the Bank bear
interest at a rate which is 6.0 percentage point(s) higher than the rate of
interest otherwise provided under this Agreement. This may result in compounding
of interest. This will not constitute a waiver of any default.

        5.    CONDITIONS    

        Before the Bank is required to extend any credit to the Borrower under
this Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

        5.1    Authorizations.    Evidence that the execution, delivery and
performance by the Borrower of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.

        5.2    Governing Documents.    A copy of the Borrower's organizational
documents.

        5.3    Security Agreements.    Signed original security agreements
covering the personal property collateral which the Bank requires.

        5.4    Perfection and Evidence of Priority.    `Evidence that the
security interests and liens in favor of the Bank are valid, enforceable,
properly perfected in a manner acceptable to the Bank and prior to all others'
rights and interests, except those the Bank consents to in writing. All title
documents for motor vehicles which are part of the collateral must show the
Bank's interest.

        5.5    Payment of Fees.    Payment of all fees and other amounts due and
owing to the Bank, including without limitation payment of all accrued and
unpaid expenses incurred by the Bank as required by the paragraph entitled
"Reimbursement Costs."

        6.    REPRESENTATIONS AND WARRANTIES    

        When the Borrower signs this Agreement, and until the Bank is repaid in
full, the Borrower makes the following representations and warranties. Each
request for an extension of credit constitutes a renewal of these
representations and warranties as of the date of the request:

        6.1    Formation.    Borrower is duly formed and existing under the laws
of the state or other jurisdiction where organized.

        6.2    Authorization.    This Agreement, and any instrument or agreement
required hereunder, are within the Borrower's powers, have been duly authorized,
and do not conflict with any of its organizational papers.

        6.3    Enforceable Agreement.    This Agreement is a legal, valid and
binding agreement of the Borrower, enforceable against the Borrower in
accordance with its terms, and any instrument or agreement required hereunder,
when executed and delivered, will be similarly legal, valid, binding and
enforceable.

        6.4    Good Standing.    In each state in which the Borrower does
business, it is properly licensed, in good standing, and, where required, in
compliance with fictitious name statutes.

        6.5    No Conflicts.    This Agreement does not conflict with any law,
agreement, or obligation by which the Borrower is bound.

--------------------------------------------------------------------------------



        6.6    Financial Information.    All financial and other information
that has been or will be supplied to the Bank is sufficiently complete to give
the Bank accurate knowledge of the Borrower's financial condition, including all
material contingent liabilities. Since the date of the most recent financial
statement provided to the Bank, there has been no material adverse change in the
business condition (financial or otherwise), operations, properties or prospects
of the Borrower.

        6.7    Lawsuits.    There is no lawsuit, tax claim or other dispute
pending or threatened against the Borrower which, if lost, would impair the
Borrower's financial condition or ability to repay the loan, except as have been
disclosed in writing to the Bank.

        6.8    Collateral.    All collateral required in this Agreement is owned
by the Borrower free of any title defects or any liens or interests of others,
except those which have been approved by the Bank in writing.

        6.9    Permits, Franchises.    The Borrower possesses all permits,
memberships, franchises, contracts and licenses required and all trademark
rights, trade name rights, patent rights, copyrights, and fictitious name rights
necessary to enable it to conduct the businesses in which it is now respectively
engaged.

        6.10    Other Obligations.    The Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation, except as have
been disclosed in writing to the Bank.

        6.11    Tax Matters.    Borrower has no knowledge of any pending
assessments or adjustments of its income tax for any year and all taxes due have
been paid, except as have been disclosed in writing to the Bank.

        6.12    No Event of Default.    There is no event which is, or with
notice or lapse of time or both would be, a default under this Agreement.

        6.14    Location of Borrower.    The chief executive office of the
Borrower is located at the address listed on the signature page of this
Agreement.

        7.    COVENANTS    

        The Borrower agrees, so long as credit is available under this Agreement
and until the Bank is repaid in full:

        7.1    Use of Proceeds.    To use the proceeds of the Loan only for
working capital and acquisitions, and to refinance existing term debt of
Borrower, subject to the conditions for advances set forth in Section 1.1
(c) hereinabove.

        7.2    Financial Information.    To provide the following financial
information and statements in form and content acceptable to the Bank, and such
additional information as requested by the Bank from time to time:

(a)Within one hundred fifty (150) days after the end of each fiscal year,
Borrower's consolidated balance sheets, statement of earnings, statement of cash
flows, and statement of stockholders' equity and comprehensive income for the
year ended, including all normal and reasonable financial notes, audited by a
certified public accountant satisfactory to Bank.

(b)Within forty-five (45) days after the end of each fiscal quarter, Borrower's
consolidated balance sheets and profit and loss statement for the period ended,
prepared by Borrower.

(c)Within one hundred fifty days (150) following the end of each fiscal year,
and within forty-five (45) days following the end of each fiscal quarter, a
certificate signed by an authorized financial officer of Borrower to establish
that Borrower was in compliance with all financial covenants at the end of the
period covered by the financial statements then being delivered to Bank, and
whether there existed as of the date of such financial statements and whether
there exists as of the date of the certificate, any event of default.

--------------------------------------------------------------------------------





        7.3    Financial Covenants.    Borrower, Fox International Ltd., Inc.,
an Ohio corporation, and all other subsidiaries consolidated on Video Display
Corporation's consolidated financial statements shall:

(a)Maintain on a consolidated basis a Fixed Charge Coverage Ratio of at least
1.25 to 1.0.

"Fixed Charge Coverage Ratio" means the ratio of Cash Flow to the sum of the
current portion of long-term debt and capital lease obligations, minus the
current portion of Subordinated Debt, plus principal paid on Subordinated Debt,
plus interest expense on all obligations, plus rent and lease expense.

"Cash Flow" is defined as net income before income tax, minus cash income taxes,
minus income or plus loss from discontinued operations and extraordinary items,
plus interest expense, plus depreciation, depletion and amortization, plus rent
and lease expense, minus dividends, withdrawals, and other distributions.

"Subordinated Debt" means debt subordinated to Borrower's obligations to Bank in
a manner acceptable to Bank in its sole discretion.

This ratio will be calculated at the end of each reporting period for which Bank
requires financial statements from Borrower, using the results of the twelve
(12) month period ending with that reporting period. PROVIDED, HOWEVER, during
the twelve (12) month period prior to the maturity date of any loan incurred by
Borrower and/or any consolidated subsidiary, that portion of the outstanding
principal balance of such loan that is classified as current portion of long
term debt solely due to such loan's pending balloon maturity shall be excluded
from the current portion of long term debt in the Fixed Charge Coverage Ratio.

(b)Maintain on a consolidated basis a Senior Funded Debt to EBITDA ratio no
greater than 3.25 to 1.0.

"Senior Funded Debt" means all outstanding liabilities for borrowed money and
other interest-bearing liabilities, including current and long-term debt, minus
the non-current portion of Subordinated Liabilities.

"EBITDA" means net income, minus income or plus loss from discontinued
operations and extraordinary items, plus income taxes, plus interest expense,
plus depreciation, depletion and amortization.

"Subordinated Liabilities" means liabilities subordinated to Borrower's
obligations to Bank in a manner acceptable to Bank in its sole discretion.

This ratio will be calculated at the end of each reporting period for which Bank
requires financial statements from Borrower, using the results of the twelve
(12) month period ending with that reporting period.

(c)Maintain on a consolidated basis an Asset Coverage Ratio not greater than 1.0
to 1.0.

"Asset Coverage Ratio" means the ratio of Senior Funded Debt to the sum of trade
accounts receivable, net of allowance for possible losses, plus inventories, net
of reserves for obsolescence, minus accounts payable.

"Senior Funded Debt" means all outstanding liabilities for borrowed money and
other interest-bearing liabilities, including current and long-term debt, less
the non-current portion of Subordinated Liabilities.

"Subordinated Liabilities" means liabilities subordinated to Borrower's
obligations to Bank in a manner acceptable to Bank in its sole discretion.

This ratio will be calculated at the end of each reporting period for which Bank
requires financial statements from Borrower.

--------------------------------------------------------------------------------






        7.4    Other Debts.    Not to have outstanding or incur any direct or
contingent liabilities or lease obligations (other than those to the Bank), or
become liable for the liabilities of others, without the Bank's written consent.
This does not prohibit:

(a)Acquiring goods, supplies, or merchandise on normal trade credit.

(b)Endorsing negotiable instruments received in the usual course of business.

(c)Obtaining surety bonds in the usual course of business.

(d)Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank.

(e)Additional debts and lease obligations for business purposes which do not
exceed a total principal amount of One Million and N0/100 Dollars
($1,000,000.00) outstanding at any one time.

        7.5    Other Liens.    Not to create, assume, or allow any security
interest or lien (including judicial liens) on property the Borrower now or
later owns, except:

(a)Liens and security interests in favor of the Bank.

(b)Liens for taxes not yet due.

(c)Liens outstanding on the date of this Agreement disclosed in writing to the
Bank.

(d)Additional purchase money security interests in assets acquired after the
date of this Agreement.

        7.6    Maintenance of Assets.    

(a)Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower's business or the Borrower's assets except in the ordinary course of
the Borrower's business.

(b)Not to sell, assign, lease, transfer or otherwise dispose of any assets for
less than fair market value, or enter into any agreement to do so.

(c)Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

(d)To maintain and preserve all rights, privileges, and franchises the Borrower
now has.

(e)To make any repairs, renewals, or replacements to keep the Borrower's
properties in good working condition.

        7.7    Investments.    Not to have any existing, or make any new,
investments in any individual or entity, or make any capital contributions or
other transfers of assets to any individual or entity, except for:

(a)Existing investments disclosed to the Bank in writing.

(b)Investments in any of the following:

(i)certificates of deposit;

(ii)U.S. treasury bills and other obligations of the federal government;

(iii)readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).

(c)Investments in acquired entities.

        7.8    Loans.    Not to make any loans, advances or other extensions of
credit to any individual or entity, except for:

(a)Existing extensions of credit disclosed to the Bank in writing.

--------------------------------------------------------------------------------



(b)Extensions of credit to the Borrower's current subsidiaries.

(c)Extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business to non-affiliated entities.

        7.9    Change of Management.    Not to make any substantial change in
the present executive or management personnel of the Borrower.

        7.10    Change of Ownership.    Not to cause, permit, or suffer any
change in capital ownership currently held by Ronald D. Ordway such that there
is a change of more than twenty-five percent (25%) in the direct or indirect
capital ownership of Ronald D. Ordway.

        7.11    Additional Negative Covenants.    Not to, without the Bank's
written consent:

(a)Enter into any consolidation, merger, or other combination, or become a
partner in a partnership, a member of a joint venture, or a member of a limited
liability company.

(b)Engage in any business activities substantially different from the Borrower's
present business.

(c)Liquidate or dissolve the Borrower's business.

(d)Voluntarily suspend its business for more than zero (0) days in any three
hundred and sixty five (365) day period.

        7.12    Notices to Bank.    To promptly notify the Bank in writing of:

(a)Any lawsuit over Two Hundred Fifty Thousand and NO/100 Dollars ($250,000.00)
against the Borrower.

(b)Any substantial dispute between any governmental authority and the Borrower.

(c)Any event of default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an event of default.

(d)Any material adverse change in the Borrower's business condition (financial
or otherwise), operations, properties or prospects, or ability to repay the
credit.

(e)Any change in the Borrower's name, legal structure, place of business, or
chief executive office if the Borrower has more than one place of business.

(f)Any actual contingent liabilities of the Borrower, and any such contingent
liabilities which are reasonably foreseeable.

        7.13    Insurance.    

(a)General Business Insurance.    To maintain insurance satisfactory to the Bank
as to amount, nature and carrier covering property damage (including loss of use
and occupancy) to any of the Borrower's properties, business interruption
insurance, public liability insurance including coverage for contractual
liability, product liability and workers' compensation, and any other insurance
which is usual for the Borrower's business. Each policy shall provide for at
least thirty (30) days prior notice to the Bank of any cancellation thereof.

(b)Insurance Covering Collateral.    To maintain all risk property damage
insurance policies covering the tangible property comprising the collateral.
Each insurance policy must be in an amount acceptable to the Bank. The insurance
must be issued by an insurance company acceptable to the Bank and must include a
lender's loss payable endorsement in favor of the Bank in a form acceptable to
the Bank.

(c)Evidence of Insurance.    Upon the request of the Bank, to deliver to the
Bank a copy of each insurance policy, or, if permitted by the Bank, a
certificate of insurance listing all insurance in force.

        7.14    Compliance with Laws.    To comply with the laws (including any
fictitious or trade name statute), regulations, and orders of any government
body with authority over the Borrower's business.

--------------------------------------------------------------------------------



        7.15    ERISA Plans.    Promptly during each year, to pay and cause any
subsidiaries to pay contributions adequate to meet at least the minimum funding
standards under ERISA with respect to each and every Plan; file each annual
report required to be filed pursuant to ERISA in connection with each Plan for
each year; and notify the Bank within ten (10) days of the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Capitalized terms in this paragraph shall have the meanings
defined within ERISA.

        7.16    Books and Records.    To maintain adequate books and records.

        7.17    Audits.    To allow the Bank and its agents to inspect the
Borrower's properties and examine, audit, and make copies of books and records
at any reasonable time. If any of the Borrower's properties, books or records
are in the possession of a third party, the Borrower authorizes that third party
to permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank's requests for information concerning such
properties, books and records.

        7.18    Perfection of Liens.    To help the Bank perfect and protect its
security interests and liens, and reimburse it for related costs it incurs to
protect its security interests and liens.

        7.19.1    Cooperation.    To take any action reasonably requested by the
Bank to carry out the intent of this Agreement.

        7.19.2    Subordination of Stockholder Debt.    Loans and advances from
stockholders shall be subordinated to Borrower's obligations to Bank in a manner
acceptable to Bank in its sole discretion. Principal and interest payments shall
be permitted on subordinated debt provided that at the time of such payment
there exists no event of default and that the payment will not result in an
event of default.

        7.20    Deposits and Treasury Management.    To the fullest extent
permitted by law, Borrower's depository and treasury management relationship
shall be maintained with the Bank.

        8.    DEFAULT AND REMEDIES    

        If any of the following events of default occurs, the Bank may do one or
more of the following: declare the Borrower in default, stop making any
additional credit available to the Borrower, and require the Borrower to repay
its entire debt immediately and without prior notice. If an event which, with
notice or the passage of time, will constitute an event of default has occurred
and is continuing, the Bank has no obligation to make advances or extend
additional credit under this Agreement. In addition, if any event of default
occurs, the Bank shall have all rights, powers and remedies available under any
instruments and agreements required by or executed in connection with this
Agreement, as well as all rights and remedies available at law or in equity. If
an event of default occurs under the paragraph entitled "Bankruptcy," below,
with respect to the Borrower, then the entire debt outstanding under this
Agreement will automatically be due immediately.

        8.1    Failure to Pay.    Borrower fails to make a payment under this
Agreement when due.

        8.2    Other Bank Agreements.    Any default occurs under any other
agreement the Borrower or any of the Borrower's related entities or affiliates
has with the Bank or any affiliate of the Bank.

        8.3    Cross-default.    Any default occurs under any agreement in
connection with any credit the Borrower or any of the Borrower's related
entities or affiliates has obtained from anyone else or which the Borrower or
any of the Borrower's related entities or affiliates has guaranteed.

        8.4    False Information.    Borrower has given the Bank false or
misleading information or representations.

        8.5    Bankruptcy.    Borrower files a bankruptcy petition, a bankruptcy
petition is filed against Borrower or makes a general assignment for the benefit
of creditors.

--------------------------------------------------------------------------------




        8.6    Receivers.    A receiver or similar official is appointed for a
substantial portion of the Borrower's, or the business is terminated. If
Borrower is liquidated or dissolved.

        8.7    Lien Priority.    Bank fails to have an enforceable first lien
(except for any prior liens to which the Bank has consented in writing) on or
security interest in any property given as security for this Agreement.

        8.8    Lawsuits.    Any lawsuit or lawsuits are filed on behalf of one
or more trade creditors against the Borrower in an aggregate amount of Two
Hundred Fifty Thousand and NO/ 100 Dollars ($250,000.00) or more in excess of
any insurance coverage.

        8.9    Judgments.    Any judgments or arbitration awards are entered
against Borrower, or Borrower enters into any settlement agreements with respect
to any litigation or arbitration, in an aggregate amount of Two Hundred Fifty
Thousand and NO/ 100 Dollars ($250,000.00) or more in excess of any insurance
coverage.

        8.10    Material Adverse Change.    A material adverse change occurs, or
is reasonably likely to occur, in the Borrower's business condition (financial
or otherwise), operations, properties or prospects, or ability to repay the
credit; or the Bank determines that it is insecure for any other reason.

        8.11    Government Action.    Any government authority takes action that
the Bank believes materially adversely affects the Borrower's financial
condition or ability to repay.

        8.12    Default under Related Documents.    Any default occurs under any
guaranty, subordination agreement, security agreement, deed of trust, mortgage,
or other document required by or delivered in connection with this Agreement or
any such document is no longer in effect, or any guarantor purports to revoke or
disavow the guaranty.

        8.13    ERISA Plans.    Any one or more of the following events occurs
with respect to a Plan of the Borrower subject to Title IV of ERISA, provided
such event or events could reasonably be expected, in the judgment of the Bank,
to subject the Borrower to any tax, penalty or liability (or any combination of
the foregoing) which, in the aggregate, could have a material adverse effect on
the financial condition of the Borrower:

(a)A reportable event shall occur under Section 4043(c) of ERISA with respect to
a Plan.

(b)Any Plan termination (or commencement of proceedings to terminate a Plan) or
the full or partial withdrawal from a Plan by the Borrower or any ERISA
Affiliate.

        8.14    Other Breach Under Agreement.    A default occurs under any
other term or condition of this Agreement not specifically referred to in this
Article. This includes any failure or anticipated failure by the Borrower (or
any other party named in the Covenants section) to comply with any financial
covenants set forth in this Agreement, whether such failure is evidenced by
financial statements delivered to the Bank or is otherwise known to the Borrower
or the Bank.

        9.    ENFORCING THIS AGREEMENT; MISCELLANEOUS    

        9.1    GAAP.    Except as otherwise stated in this Agreement, all
financial information provided to the Bank and all financial covenants will be
made under generally accepted accounting principles, consistently applied.

        9.2    Georgia Law.    This Agreement is governed by Georgia law.

        9.3    Successors and Assigns.    This Agreement is binding on the
Borrower's and the Bank's successors and assignees. The Borrower agrees that it
may not assign this Agreement without the Bank's prior consent. The Bank may
sell participations in or assign this loan, and may exchange financial
information about the Borrower with actual or potential participants or
assignees. If a participation is sold or the loan is assigned, the purchaser
will have the right of set-off against the Borrower.

--------------------------------------------------------------------------------




        9.4    Arbitration    

(a)This paragraph concerns the resolution of any controversies or claims between
the parties, whether arising in contract, tort or by statute, including but not
limited to controversies or claims that arise out of or relate to: (i) this
agreement (including any renewals, extensions or modifications); or (ii) any
document related to this agreement (collectively a "Claim"). For the purposes of
this arbitration provision only, the term "parties" shall include any parent
corporation, subsidiary or affiliate of the Bank involved in the servicing,
management or administration of any obligation described or evidenced by this
agreement.

(b)At the request of any party to this agreement, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the "Act"). The Act will apply even though this agreement provides
that it is governed by the law of a specified state.

(c)Arbitration proceedings will be determined in accordance with the Act, the
applicable rules and procedures for the arbitration of disputes of JAMS or any
successor thereof ("JAMS"), and the terms of this paragraph. In the event of any
inconsistency, the terms of this paragraph shall control.

(d)The arbitration shall be administered by JAMS and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and enforced.

(e)The arbitrator(s) will have the authority to decide whether any Claim is
barred by the statute of limitations and, if so, to dismiss the arbitration on
that basis. For purposes of the application of the statute of limitations, the
service on JAMS under applicable JAMS rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s). The arbitrator(s) shall have the power to award reasonable legal
fees (as determined by the arbitrator) pursuant to the terms of this agreement.

(f)This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

(g)The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

        9.5    Severability; Waivers.    If any part of this Agreement is not
enforceable, the rest of the Agreement may be enforced. The Bank retains all
rights, even if it makes a loan after default. If the Bank waives a default, it
may enforce a later default. Any consent or waiver under this Agreement must be
in writing.

        9.6    Attorneys' Fees.    The Borrower shall reimburse the Bank for any
reasonable costs and reasonable attorneys' fees incurred by the Bank in
connection with the enforcement or preservation of any rights or remedies under
this Agreement and any other documents executed in connection with this
Agreement, and in connection with any amendment, waiver, "workout" or
restructuring under this

--------------------------------------------------------------------------------




Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover reasonable costs and reasonable attorneys' fees
incurred in connection with the lawsuit or arbitration proceeding, as determined
by the court or arbitrator. In the event that any case is commenced by or
against the Borrower under the Bankruptcy Code (Title 11, United States Code) or
any similar or successor statute, the Bank is entitled to recover reasonable
costs and reasonable attorneys' fees incurred by the Bank related to the
preservation, protection, or enforcement of any rights of the Bank in such a
case. As used in this paragraph, "attorneys' fees" includes the reasonably
allocated costs of the Bank's in-house counsel.

        9.7    Individual Liability.    If the Borrower is a natural person, the
Bank may proceed against the Borrower's business and non-business property in
enforcing this and other agreements relating to this loan. If the Borrower is a
partnership, the Bank may proceed against the business and non-business property
of each general partner of the Borrower in enforcing this and other agreements
relating to this loan.

        9.8    One Agreement.    This Agreement and any related security or
other agreements required by this Agreement, collectively:

(a)represent the sum of the understandings and agreements between the Bank and
the Borrower concerning this credit;

(b)replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and

(c)are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

        In the event of any conflict between this Agreement and any other
agreements required by this Agreement, this Agreement will prevail. Any
reference in any related document to a "promissory note" or a "note" executed by
the Borrower and dated as of the date of this Agreement shall be deemed to refer
to this Agreement, as now in effect or as hereafter amended, renewed, or
restated.

        9.9    Indemnification.    The Borrower will indemnify and hold the Bank
harmless from any loss, liability, damages, judgments, and costs of any kind
relating to or arising directly or indirectly out of (a) this Agreement or any
document required hereunder, (b) any credit extended or committed by the Bank to
the Borrower hereunder, and (c) any litigation or proceeding related to or
arising out of this Agreement, any such document, or any such credit. This
indemnity includes but is not limited to reasonable attorneys' fees (including
the reasonably allocated cost of in-house counsel). This indemnity extends to
the Bank, its parent, subsidiaries and all of their directors, officers,
employees, agents, successors, attorneys, and assigns. This indemnity will
survive repayment of the Borrower's obligations to the Bank. All sums due to the
Bank hereunder shall be obligations of the Borrower, due and payable immediately
without demand.

        9.10    Notices.    Unless otherwise provided in this Agreement or in
another agreement between the Bank and the Borrower, all notices required under
this Agreement shall be personally delivered or sent by first class mail,
postage prepaid, or by overnight courier, to the addresses on the signature page
of this Agreement, or sent by facsimile to the fax numbers listed on the
signature page, or to such other addresses as the Bank and the Borrower may
specify from time to time in writing. Notices and other communications shall be
effective (i) if mailed, upon the earlier of receipt or five (5) days after
deposit in the U.S. mail, first class, postage prepaid, (ii) if telecopied, when
transmitted, or (iii) if hand-delivered, by courier or otherwise (including
telegram, lettergram or mailgram), when delivered.

        9.11    Headings.    Article and paragraph headings are for reference
only and shall not affect the interpretation or meaning of any provisions of
this Agreement.

        9.12    Counterparts.    This Agreement may be executed in as many
counterparts as necessary or convenient, and by the different parties on
separate counterparts each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
agreement.

--------------------------------------------------------------------------------




This Agreement is executed as of the date stated at the top of the first page.

BANK:
Bank of America, N.A.
By:
 
 
   

--------------------------------------------------------------------------------

    Name:         Scott E. Yost     Title: Vice President    

(CORPORATE SEAL)

Address where notices to the Bank are to be sent:

East Commercial Center
3700 Crestwood Parkway, Suite 1050
Duluth, Georgia 30096
Inter Office Mail—GA7-644-11-07
Fax No.: 770-717-6443

SIGNATURES CONTINUED ON NEXT PAGE

--------------------------------------------------------------------------------



    BORROWER: Each of the following companies which have the same officers:
Video Display Corporation, a Georgia corporation
Lexel Imaging Systems, Inc., a Delaware corporation
Z-Axis, Inc., a Georgia corporation
Teltron Technologies, Inc., a Georgia corporation
Aydin Displays, Inc., a Georgia corporation
Mengel Industries, Inc., a Pennsylvania corporation
XKD Corporation, a California corporation
 
 
By:
       

--------------------------------------------------------------------------------

    Name: Ronald D. Ordway     Title: Chief Executive Officer
 
 
Attest:
       

--------------------------------------------------------------------------------

    Name: Norma J. Mann     Title: Secretary
 
 
(CORPORATE SEAL)
 
 
Address where notices to the Borrower are to be sent:
 
 
1868 Tucker Industrial Drive
Tucker, Georgia 30084
Fax No.: 770-493-3903

--------------------------------------------------------------------------------


